DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a fixing portion ...; and a guide member for guiding the recording material, wherein said guide member is provided at an entrance ... and at an end portion with respect to a direction perpendicular to a feeding direction ... , wherein said fixing portion includes a cylindrical belt and a roller ..., wherein said roller has ... a diameter thereof is increased with a distance thereof toward the end portion with respect to the direction perpendicular to the feeding direction, and wherein said guide member is moved when said guide member is pushed by the recording material", in combination with the remaining claim elements as set forth in claim 19, and claims 20-27 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 4/8/22, with respect to the previous rejections have been fully considered and are persuasive.  The previous rejections have been withdrawn.
New claims 19-27 contain most of the limitations of previous claims 1-8 and 10.  To the extent the rejections of canceled claims 1-8 and 10 might apply to the new claims, Examiner considers such a rejection avoided by the new limitations of claim 19.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/Examiner, Art Unit 2852